Citation Nr: 1317807	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  05-30 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, claimed as PTSD. 

2.  Entitlement to an initial compensable rating for peripheral neuropathy in the left upper extremity prior to October 22, 2009.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy in the left upper extremity since October 22, 2009.

4.  Entitlement to an initial compensable rating for peripheral neuropathy in the right upper extremity prior to October 22, 2009.

5.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy in the right upper extremity since October 22, 2009.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy in the left lower extremity prior to October 22, 2009.

7.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy in the left lower extremity since October 22, 2009.

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy in the right lower extremity prior to October 22, 2009.

9.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy in the right lower extremity since October 22, 2009.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This matter is on appeal from decisions in July 2004 and March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The July 2004 rating decision granted service connection and assigned noncompensable ratings for the Veteran's peripheral neuropathy of the upper extremities, effective March 22, 2004.  The March 2005 rating decision granted service connection and assigned a 30 percent rating for PTSD, effective July 1, 2002.

A December 2009 rating decision increased the rating from 0 to 20 percent for peripheral neuropathy in the left upper extremity, and from 0 percent to 30 percent for peripheral neuropathy in the right upper extremity, effective October 22, 2009.  However, as those grants do not represent a total grant of benefits sought on appeal, the claims for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2012 decision, the Board remanded the issues of entitlement to increased ratings for diabetic neuropathy in the extremities and for PTSD for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  Prior to October 22, 2009, the preponderance of the evidence indicates that the Veteran's left upper extremity peripheral neuropathy more closely approximated mild incomplete paralysis of all radicular groups.

3.  From October 22, 2009, to the present, the preponderance of the evidence indicates that the Veteran's left upper extremity peripheral neuropathy more closely approximates moderate incomplete paralysis of all radicular groups.

4.  Prior to October 22, 2009, the preponderance of the evidence indicates that the Veteran's right upper extremity peripheral neuropathy more closely approximated mild incomplete paralysis of all radicular groups.

5.  From October 22, 2009, to the present, the preponderance of the evidence indicates that the Veteran's right upper extremity peripheral neuropathy more closely approximates moderate incomplete paralysis of all radicular groups. 

6.  Prior to October 22, 2009, the preponderance of the evidence shows that the Veteran's left lower extremity peripheral neuropathy more closely approximated mild incomplete paralysis of the sciatic nerve.

7.  From October 22, 2009, to the present, the preponderance of the evidence shows that the Veteran's left lower extremity peripheral neuropathy more closely approximates moderate incomplete paralysis of the sciatic nerve.

8.  Prior to October 22, 2009, the preponderance of the evidence shows that the Veteran's right lower extremity peripheral neuropathy more closely approximated mild incomplete paralysis of the sciatic nerve.

9.  From October 22, 2009, to the present, the preponderance of the evidence shows that the Veteran's right lower extremity peripheral neuropathy more closely approximates moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp 2012); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2012). 

2.  Prior to October 22, 2009, the criteria for a 20 percent rating, but no higher, for left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8513 (2012). 

3.  From October 22, 2009, the criteria for a 30 percent rating, but no higher, for left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8513 (2012).

4.  Prior to October 22, 2009, the criteria for a 20 percent rating, but no higher, for right upper extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8513 (2012).

5.  From October 22, 2009, the criteria for a 40 percent rating, but no higher, for right upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8513 (2012).

6.  Prior to October 22, 2009, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4 .14, 4.123, 4.124a, DC 8520 (2012).

7.  From October 22, 2009, to the present, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8520 (2012).

8.  Prior to October 22, 2009, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8520 (2012).

9.  From October 22, 2009, to the present, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, DC 8520 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluations following the grant of service connection for PTSD and peripheral neuropathy in the upper and lower extremities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in September 2010.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs.  Also on file are pertinent outpatient treatment records.  The file also contains statements and contentions made by the Veteran and his representative.  No outstanding evidence has been identified that has not otherwise been obtained.

With regard to the Veteran's PTSD claim, VA examinations were conducted during the course of the appeal period in June 2003, February 2004, and October 2009.  The Board acknowledges that in the July 2005 notice of disagreement the Veteran complained that the February 2004 examination lasted only 15 minutes.  While the length of time afforded to an examination does not necessarily determine the quality of the examination, the administration of the October 2009, which the Veteran has made no objections to, cures those problems.  With regard to the Veteran's peripheral neuropathy claims, VA examinations were conducted in June 2004 and November 2009.  38 C.F.R. § 3.159(c)(4).  

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  These VA examination reports were quite comprehensive and adequately addressed the Veteran's psychiatric and neurologic symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last psychological and neurological examinations of are now over three (3) years old. The mere passage of time since that examination is not reason enough, alone, to require reexamination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the PTSD or neurological disabilities since the October/November VA examinations.  The Veteran has not argued the contrary.

Finally, it is noted that this appeal was remanded by the Board in March 2012 in order to acquire the Veteran's Social Security Administration (SSA) records.  Those records have been obtained and associated with the claims file.  The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 11, 146-47 (1999).  
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012)

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A.  PTSD

In a January 2005 decision, the Board granted the Veteran's claim for service connection for PTSD.  In a March 2005 rating decision, the RO effectuated the grant of service connection and assigned a 30 percent initial evaluation from July 1, 2002 (date of claim) under Diagnostic Code 9411 for his service-connected PTSD.  He seeks a higher initial rating.

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, ___F.3d___, No. 2012-7114, 2013 WL 1395804 (Fed. Cir. April 8, 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.  

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will thereby attribute all the Veteran's psychiatric symptoms to his service-connected PTSD.

Turning to the merits of the claim, the pertinent evidence of record includes a March 2003 private psychiatric evaluation which documents the Veteran's complaints of episodes of anxiety, sadness, and flashbacks.  On mental status examination, he was oriented to person, time, and place.  He was distressful and easily irritable.  Affect was unstable with anxiety episodes and feelings of hypervigilance with profound depressive crisis.  He denied suicidal or homicidal ideations.  No obsessions, compulsions, or phobias were noted.  Concentration was very limited and became easily distracted.  Memory was impaired.  Judgment and insight were limited and distorted.  The psychiatrist indicated some deterioration in maintaining effective relationships with others and some impairment in industrial or social activities.  Personality and mental changes with actual physical limitations due to his diabetes, communication and initiative limited his performance.  The Veteran was diagnosed with major depression and PTSD.  He was assigned a GAF of 60-51 percent for serious symptoms.

On VA PTSD examination in June 2003, the Veteran presented with complaints of flashbacks, depression, and auditory hallucinations.  He stated that he did some things that were not considered normal.  He denied seeing any improvement in his symptoms with medications.  He reported that he was involved in many street fights and quarrels, but never had any legal problems.  The Veteran married three times due to his behavior and alcoholism.  On mental status examination, he was clean, adequately dressed, and groomed.  He was alert and oriented times three.  His mood was tense, guarded and somewhat hostile.  Affect was constricted while memory, attention, and concentration were fair.  Speech was clear and coherent.  The Veteran denied having visual hallucinations and was not homicidal or suicidal.  Insight and judgment were fair and he exhibited good impulse control.  His diagnoses included depressive disorder, not otherwise specified (NOS) and he was assigned a GAF score of 60.

VA treatment records include a November 2003 psychiatric progress note which shows that the Veteran was depressed, irritable, and self-isolated.  On mental status examination, hygiene was adequate and the Veteran was cooperative.  Mood was depressed with an appropriate affect.  Speech was high-pitched.  There was no abnormality of perception.  His thought process was coherent, relevant, and logical.  He was oriented in all spheres.  Recent memory, judgment, and insight were poor.  He was diagnosed with PTSD with depression and assigned a GAF score of 60.  A February 2004 psychiatric note shows that the Veteran claimed that when he was depressed he cried, became irritable, and self-isolated.  He had problems at work as a waiter due to his psychiatric symptoms.  On mental status examination, hygiene was adequate with a cooperative attitude.  Mood was depressed with an appropriate affect.  Speech was low pitch.  Thought process was coherent, relevant, and logical.  Recent memory was poor with poor judgment and insight.  He was diagnosed with PTSD and assigned a GAF score of 60.

On VA PTSD examination in February 2004, it was noted that the Veteran had no past history of psychiatric hospitalization.  He reported that in the last year he was sad, depressed with irritability, lost interest for daily living activities, had a loss of energy, problems concentrating, anxiety, and tension.  He did not report any recurrent nightmares and relayed that he had a good relationship and frequent communication with his children.  He resided with his third and current wife.

On mental status examination, the Veteran was appropriately dressed, with adequate hygiene and cooperative.  He was spontaneous and established eye contact with the examiners.  He was alert and aware.  His thought process was coherent and logical.  There was no looseness of association or disorganized speech, delusions, or hallucinations, phobias, obsessions, panic attacks, or suicidal ideas.  Mood was anxious and depressed with a broad and appropriate affect.  He was oriented times three.  Recent, remote and immediate memory was intact.  Judgment was good with fair insight.  He was diagnosed with major depressive disorder and assigned a GAF score of 60.

VA treatment records include a May 2004 psychiatric progress note that shows that on mental status examination, the Veteran presented with adequate hygiene and appearance.  He was cooperative and coherent with no suicidal ideas or plan.  Thought process was coherent.  He had a depressed mood with an appropriate affect and was oriented in all spheres.  Recent memory, insight, and judgment were poor.  He was diagnosed with PTSD and assigned a GAF score of 60.  A July 2004 psychiatric progress note documents that he was depressed and forgetful.  He was cooperative with adequate hygiene.  His thought process was coherent and logical.  Mood was euthymic with an appropriate affect.  He was oriented in all spheres and memory was intact.  Judgment and insight were poor.  The diagnosis was PTSD with depression and a GAF score of 50 was assigned.  In October 2004, he reported flashbacks, nightmares, frequent episodes of anxiety, confusion, and disorientation.  He had difficulty performing his job duties and was afraid that he might have to stop working.  The Veteran was diagnosed with PTSD with depression and was assigned a GAF score of 50.

In connection with his claim for SSA benefits, the Veteran underwent a private psychiatric examination in March 2005 at which time he presented with complaints of problems concentrating and forgetfulness.  He lost things at homes.  He had nightmares and flashbacks, was depressed with a lack of motivation, angry, and had anxiety attacks.  Activities of daily living included watching television and reading; he self-isolated and felt unmotivated to do house chores.  Relationships with neighbors were distant and he claimed that he required assistance with personal hygiene.

On mental status examination, he was cooperative.  Personal hygiene was described as "gawky."  He was casually dressed.  Tone of voice was emotional with a variable pitch.  Mood was depressive with adequate affect.  His thought process was logical, coherent, and relevant.  There was no evidence of self-destructive, aggressive ideas, or hallucinations.  Short term and immediate memory were impaired; recent memory was described as "regular."  Attention was good.  He was oriented in person and place.  Judgment was erratic and impulsive.  He was diagnosed with chronic PTSD and major depressive disorder.

SSA records include the report of an April 2005 disability determination examination and cardiovascular evaluation which reflects the Veteran's complaints of nervousness, insomnia, depression, crying spells, anxiety, frequent nightmares, aversion to people and noises, irritability, flashbacks, confusion, lack of concentration, recent memory problems, auditory and visual hallucinations, homicidal ideas, headaches, and dizziness.  The internist's diagnostic impression was severe mental illness and a history of PTSD with psychotic features.

VA medical records include May and August 2005 VA psychiatric progress notes which show that the Veteran stated that he retired from employment due to the deterioration of his condition.   He was diagnosed with PTSD with depression and assigned a GAF of 50.  A November 2005 psychiatric progress note indicates that hygiene was fair and the Veteran was cooperative.  He had a depressed mood with appropriate affect.  There was no abnormality of perception.  Thought process was coherent, relevant, and logical.  Sensorium was oriented in all spheres.  Recent memory, judgment, and insight were poor.  He was diagnosed with PTSD and assigned a GAF of 50.

The report of a June 2005 SSA functional capacity assessment shows that the Veteran was depressed and anxious without thought or perceptual disorders.  He had fair impulse and behavioral control.  His condition was described as moderately severe.  The clinical psychologist, Dr. O.E.R., opined that he could maintain employment without special supervision or considerations and could interact with others and adjust to changes and demands in a work environment.  His ability to remember locations and work-life procedures, and very short and simple instructions was not significantly limited, but his ability to understand and remember detailed instructions was markedly limited.  Concentration was somewhat impaired.  With regard to social interaction, the Veteran's ability to interact appropriately with the general public was moderately limited, but his ability to get along with coworkers or peers and to maintain socially appropriate behavior was not significantly limited.
In a June 2005 statement following that report, Dr. O.E.R. indicated that the Veteran had no thought or perceptual disorders and could communicate at will and follow verbal commands.  He opined that the Veteran's impulse and behavioral control was fair with moderate deficits in cognitive functions.  Overall, the evidence of record described a moderately severe condition.  Dr. O.E.R. noted that the VA records did not show symptoms of the severity expected when compared to the SSA records and that the variability was inconsistent with the presence of severe conditions which were uniformly noticeable throughout "the different medical services."  Medication prescribed was also consistent with a stable and well-controlled process.  Considering all of the medical evidence of record, he could remember and execute simple tasks and complete a regular workday without special supervision or considerations; interact with the public, co-workers, and supervisors; and adjust to changes in work activities or demands.
In his July 2005 notice of disagreement, the Veteran complained of flashbacks, anxiety, memory loss, insomnia, explosiveness, depression, confusion, poor self-control, short-term memory loss, and intrusive recollections.  He also claimed that he could not get along with people and was therefore unable to perform any gainful activity.

A May 2006 vocational evaluation prepared in connection this the Veteran's SSA claim includes a mental health sheet which reflects a diagnosis of schizophrenia with a good prognosis.  No occupational restrictions were mentioned and his emotional condition appeared to be stable.  His appearance was adequate and communication was normal.  He seemed restless and did not maintain visual contact.  He appeared to be unable to work in a real work environment and follow occupational rules of employment.  Speech seemed impaired, but his condition was stable.

VA medical records include an April 2006 psychiatric progress note which states that on mental status examination, the Veteran had adequate hygiene and was cooperative.  He had a depressed mood with an appropriate affect.  Speech was high pitch.  There were no suicidal ideations.  Thought process was coherent, relevant and logical.  He was oriented in all spheres.  Memory was fair, but judgment and insight were poor.  He was diagnosed with PTSD and assigned a GAF of 50.  Deterioration of his condition was noted.  In July 2006, he was also assigned a GAF score of 50.

In his January 2007 substantive appeal, the Veteran claimed that he suffered from a great deal of anxiety, rage, poor tolerance, explosiveness, hypervigilance, flashbacks, insomnia, and social isolation.  He stated that his psychiatric disability had been worsened by his medical and physical conditions.

A January 2007 psychiatric progress note shows that on mental status examination, the Veteran was cooperative with fair hygiene.  His mood was anxious with an appropriate affect.  Speech was normal.  There was no abnormality of perception and thought process was coherent, relevant, and logical.  He was oriented in all spheres.  Recent memory, judgment, and insight were poor.  He was diagnosed with PTSD and assigned a GAF score of 50.  A June 2007 psychiatric progress note shows that on mental status examination, he was cooperative with an anxious mood and appropriate affect.  Speech was normal.  He was oriented in all spheres.  Recent memory was poor, but judgment and insight were fair.  His GAF score was 50.

On VA PTSD examination in October 2009, the Veteran complained of anxiety episodes and restlessness.  He denied depressive symptoms, homicidal and suicidal ideas or plans, and auditory or visual hallucinations.  He reported that individual psychotherapy was good and took medication for treatment of his psychiatric disorder.  It was noted that he had been married three times and had a "not so good" relationship with his children, but had a good relationship with his current spouse.  He worked in the garden and watched television.  He had no history of suicide attempts, violence, or assaultiveness.

On mental status examination, the Veteran was casually dressed and speech was spontaneous, slow, clear, and coherent.  He was friendly with the examiner.  He had an appropriate affect with a good mood.  He was oriented times three.  Thought process and content were unremarkable.  He had no delusions and judgment and insight were good.  He had no hallucinations, obsessive/ritualistic behaviors, panic attacks, homicidal or suicidal thoughts.  Impulse control was good without episodes of violence.  He was able to maintain minimum personal hygiene.  Recent, remote, and immediate memory was normal.  It was noted that he retired in 2000 due to a psychiatric disability.  He was diagnosed with depression, NOS and assigned a GAF score of 70.  The examiner opined that there was no total occupational and social impairment due to PTSD signs and symptoms.  Nor did PTSD signs and symptoms result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was no occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  PTSD symptoms were controlled by continuous medication, but the examiner found no evidence of PTSD on examination.

Considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the totality of the evidence indicates that the Veteran's PTSD meets the criteria for the assignment of an initial 50 percent rating.  The record shows that the Veteran has consistently demonstrated impairment in judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The evidence clearly demonstrates the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Further, while he was employed for some portion of the appeal period, the Veteran consistently reported to treating VA physicians that he had difficulty with employment as a waiter due to his PTSD, which supports a finding of difficulty maintaining effective work relationships.  While the Board is cognizant that some of the VA treatment records showed incidental findings of better mood, good judgment, normal speech, other treatment notes dated detailed complaints of memory problems, insomnia, depressive symptoms, and impaired concentration.  Similarly, although there is some discrepancy between the VA treatment records and SSA records regarding the effect that the Veteran's PTSD had on his employment, it is clear that the Veteran had some difficulty in establishing and maintaining effective work relationships.
 
However, at no point during the appeal period does the evidence demonstrate that the Veteran's PTSD symptomatology met the criteria for a rating in excess of 50 percent.  The Veteran did not demonstrate suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships.  The absence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration.  See Vasquez-Claudio.  Consideration has been to the Veteran's March 2005 account regarding his need for assistance with personal hygiene.  However, such lapses do not constitute the kind of persistent clinical neglect of personal appearance or hygiene as contemplated in the criteria for a 70 percent rating.  Overall, the Veteran appeared appropriately dressed and groomed for treatment and examination.  

The Veteran enjoys a positive relationship with his wife and, albeit strained, maintains relations with his children.  The June 2005 SSA examiner even noted that his psychiatric symptoms would not significantly limit his ability to maintain socially appropriate behavior.  Further, in terms of industrial or occupational impairment, the SSA examiner concluded that the Veteran could maintain employment without special supervision as well as get along with co-workers and peers.  The October 2009 examiner similarly found that the Veteran's psychiatric disability did not cause deficiencies in work family relations.  

The Board acknowledges that the Veteran has in fact, been granted entitlement to a TDIU rating effective October 22, 2009, by an August 2010 rating decision.  However, the evidence of record simply does not indicate that the Veteran's PTSD symptomatology is productive of occupational and social impairment with reduced reliability and productivity.  The award of TDIU was placed on a constellation of service connected disabilities not just his PTSD.  Put another way, total social and occupational impairment, which is required for a 100 percent rating, is not shown either.

B.  Peripheral Neuropathy

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.12.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory. Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.

Neuritis, whether cranial or peripheral, is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.123.  The maximum evaluation for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis of the nerve. Id.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve and moderate severe incomplete paralysis for all other nerves. Id.

Neuralgia, whether cranial or peripheral, characterized usually by a dull and intermittent pain also is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.124.  The maximum evaluation is equal to that for moderate incomplete paralysis of the nerve. Id.  If tic doulourex or trifacial neuralgia is present, however, the rating may equal complete paralysis of the nerve. Id.

Partial loss of use of one or more extremities from neurological lesions further is rated by comparison with mild, moderate, and severe incomplete paralysis or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a.

Peripheral Neuropathy of the Left and Right Upper Extremities

The Veteran maintains that his service-connected neuropathy of the left and right upper extremities is more severe than what is reflected by the currently assigned disability ratings.  For the period prior to October 22, 2009, he has been assigned noncompensable ratings under Diagnostic Code 8513 for peripheral neuropathy of both arms associated as neurological complications of his service-connected diabetes mellitus disability.  For the period since October 22, 2009, he has been assigned a 20 percent rating for the left upper extremity and 30 percent rating for the right upper extremity.
Diagnostic Code 8513 provides the rating criteria for paralysis of all radicular groups of nerves, and therefore neuritis and neuralgia of those nerves.  38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8613, 8713.

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major.  38 C.F.R. § 4.69.  In this regard, the Board notes that the RO has rated the right upper extremity as the Veteran's dominant extremity, but upon review of the evidence of record it is unclear whether the Veteran's right upper extremity is in fact the dominant extremity.  Nonetheless, as the Veteran has not contended or denied that his right arm is not the dominant extremity, the Board will consider it as such for the purpose of evaluating the ratings assigned for the right upper extremity.  Assignment of a disability rating for his peripheral neuropathy of the right upper extremity therefore concerns his major upper extremity, while assignment of a disability rating for this disability of the left upper extremity concerns his minor upper extremity.

Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis in the major extremity as well as in the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis in the minor extremity.  The same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis in the minor extremity merits a 60 percent rating, whereas the same in the major extremity results in an evaluation of 70 percent.  The highest respective ratings of 80 percent regarding the minor extremity and 90 percent regarding the major extremity are reserved for complete paralysis.  38 C.F.R. § 4.124a.

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8513.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, as the medical evidence shows involvement of numerous peripheral nerves in the bilateral upper extremities, the Board finds that Diagnostic Code 8513, dealing with paralysis of all radicular groups, is the most beneficial.

In addition to Diagnostic Code 8513, Diagnostic Code 8510 provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervical), and therefore neuritis and neuralgia of that nerve pursuant to Diagnostic Codes 8610 and 8710, respectively.  The middle radicular group specifically is addressed by Diagnostic Code 8511 for paralysis, 8611 for neuritis, and 8711 for neuralgia.  The lower radicular group specifically is addressed by Diagnostic Code 8512 for paralysis and 8612 for neuritis, and 8712 for neuralgia.  38 C.F.R. § 4.124a.

Each of these codes provides a 20 percent evaluation for mild incomplete paralysis in the minor or major extremity.  A 30 percent rating requires moderate incomplete paralysis in the minor extremity, whereas the same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis results in a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity.  The highest respective ratings of 60 percent regarding the minor extremity and 70 percent regarding the major extremity are reserved for complete paralysis.  With respect to the upper radicular group, complete paralysis occurs when all shoulder and elbow movements are lost or severely affected but hand and wrist movements are not affected.  With respect to the middle radicular group, complete paralysis means adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  With respect to the lower radicular group, complete paralysis means all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers, are paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4 .124a.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" under Diagnostic Code 8513 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Turning to the merits of the claims, on VA peripheral nerves examination in June 2004, the Veteran complained of occasional numbness in the hands.  The examiner indicated peripheral neuropathy in the upper extremities.  Motor examination was normal.  There was no involuntary movement, no atrophy, no hemi or monoparesis or fasciculations.  The tone was normal in all four extremities.  Grip and plantar grasp function normally preserved.  Sensation examination showed normal vibratory touch by monofilament test.  Position sense was normal as well in the upper extremities.  Deep tendinous reflexes showed reflexes to be +1 in the upper extremities.  The Veteran was found to have peripheral neuropathy without atrophy in the upper extremities.  He was diagnosed with peripheral neuropathy confirmed by clinical symptomatology in the upper extremities.
SSA records include an April 2005 disability determination program report which shows that hand function was normal on examination with bilateral hand strength of 5/5.

On VA diabetes mellitus examination in October 2009, the Veteran's right and left bicep reflex, brachioradialis, and triceps reflex was 2+.

On VA peripheral nerves examination in November 2009, the Veteran presented with a history of no hospitalization or surgery.  He described peripheral nerve symptoms in his hands as weakness, burning, tingling, and paresthesias.  Motor examination of the upper extremities indicated upper muscle strength of 3 with an inability to grasp or make a fist.  Reflex examination of the upper extremities was 0 for biceps, triceps, and brachioradialis.  Left and right finger jerk was also 0.  Sensory examination of the upper extremities and tone was normal.  No muscle atrophy was present and there was no abnormal muscle tone or bulk, tremors, tics, or other abnormal movements; no function of any joint was affected by the nerve disorder.  There was a positive Tinel's sign in the wrists.  There was evidence of paralysis, neuritis, and neuralgia.  The examiner diagnosed general peripheral neuropathy.  As regards activities of daily living, the peripheral neuropathy had no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on recreation; a moderate effect on chores, shopping, and traveling; and a severe effect on exercise.

Prior to October 22, 2009, the Board finds that the Veteran's bilateral arm disabilities are more severe than the current noncompensable ratings indicate.  Rather, based on the above, the Board finds the 20 percent rating assigned for each upper extremity is appropriate. The Veteran has consistently reported subjective symptoms of numbness and weakness of his hands and arms.  The Board will resolve all doubt in the Veteran's favor with regards to the severity of his symptomatology based on the Veteran's competent and credible lay statements and the other medical evidence of record.  He retained full use of his left and right upper extremity, and it appears that the neurological symptoms are entirely sensory.  His disabilities more closely approximate the criteria for incomplete paralysis of all radicular nerve groups for the bilateral upper extremities.  The June 2004 examination only recorded the Veteran's subjective complaints.  A 20 percent rating under Diagnostic Code 8513 is granted for mild peripheral neuropathy of both upper extremities.

However, for the period prior to October 22, 2009, the preponderance of the evidence does not indicate that the Veteran's bilateral upper extremities symptomatology more closely approximate moderate incomplete paralysis of all radicular groups.  There is no evidence of record, even giving consideration to the Veteran's lay statements and the June 2004 VA examination report, that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of moderate neurological impairments.  Indeed, the Board finds it significant that there is scant medical evidence showing treatment or any additional assessments of the claimed disabilities.

From October 22, 2009, the Veteran's bilateral arm disabilities are both manifested by moderate incomplete paralysis of all radicular groups.  The October 2009 VA diabetes mellitus examination showed that the reflex examination of the upper extremities was normal.  However, November 2009 VA peripheral nerves examination revealed reduced reflexes in both upper extremities.  There was a positive Tinel's sign in both wrists and evidence of paralysis, neuritis and neuralgia.  Given the fact that the Veteran's symptomatology extended beyond being merely sensory and were shown to incorporate some reduction of sensation and reflexes, the Board finds that the Veteran's right arm disability is manifested by no more than moderate incomplete paralysis (as the RO/AMC determined), which warrants a 40 percent rating for the dominant arm.  

The Board also notes that the clinical findings in the November 2009 VA examination are the same for both upper extremities and shows that they are both manifested by moderate incomplete paralysis.  The Board has no reason to reject the competent and credible lay and medical evidence regarding the severity of the Veteran's disability, and must resolve any doubt in the Veteran's favor.  As such, a higher rating of 30 percent is warranted for the Veteran's left upper extremity (minor arm) under Diagnostic Code 8513.

However, the Board notes that the Veteran's symptoms do not warrant a severe incomplete paralysis rating based upon the factors outlined above.  The Board again emphasizes that under the rating schedule, disabilities of the peripheral nerves with neuritis, paralysis, and neuralgia with reduced reflexes in both upper extremities and no evidence of atrophy warrant ratings for moderate impairments.  See 38 C.F.R. § 4.124a.  There is no evidence of atrophy or motor loss.  The objective evidence therefore does not support the finding that the Veteran's disabilities are manifested by severe incomplete or complete paralysis.  Accordingly, disability ratings in excess of 30 percent for the left upper extremity and 40 percent for the right upper extremity are not warranted for the Veteran's disabilities from October 22, 2009, to the present. 

In this regard, for the period prior October 22, 2009, the Board notes that the Veteran would not fare better had the Board employed any other diagnostic code.  Here, a 20 percent rating for mild incomplete paralysis is assigned under the applicable diagnostic codes relevant to the upper, middle, and lower radicular groups.  See Diagnostic Codes 8510, 8511, 8512, 8610, 8611, 8612, 8710, 8711, and 8712.  Nor would the Veteran fare better had the better employed any other diagnostic code for the period since October 22, 2009.  In this regard, ratings of 30 and 40 percent for the left and right upper extremities, respectively, for moderate incomplete paralysis are also assigned  under the applicable diagnostic codes relevant to the upper, middle, and lower radicular groups.  Id.  Thus, higher ratings would not be warranted under any other diagnostic code for the period prior to or since October 22, 2009, for the Veteran's bilateral upper extremity disabilities.  

Peripheral Neuropathy of the Left and Right Lower Extremities

The Veteran maintains that his service-connected neuropathy of the left and right lower extremities is more severe than what is reflected by the currently assigned disability ratings.  For the period prior to October 22, 2009, he has been assigned 10 percent ratings under Diagnostic Code 8520 for peripheral neuropathy of the lower extremities associated as neurological complications of his service-connected diabetes mellitus disability.  For the period since October 22, 2009, to the present, he has been assigned 20 percent ratings for the lower extremities.

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis.  A rating of 
20 percent is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Turning to the merits of the claims, VA treatment records include an August 2004 report which reflects complaints of numbness in his legs and burning sensation soles of feet.  

On VA peripheral nerves examination in June 2004, the Veteran noted an onset of diabetes mellitus in 2000 and one year later started noticing numbness in feet along with pain.  He described an intensity of 8 out of 10 on the pain scale.  He described sensitivity in the plantar region and a sensation of an electrical current in the lower extremities.  The examiner indicated peripheral neuropathy confirmed by an electro-diagnosis in the lower extremities.  Motor and sensation examinations were normal.  There was no involuntary movement, no atrophy, no hemi or monoparesis and no fasciculations.  Tone and position sense was normal.  The deep tendinous reflexes showed reflexes to be +1 in the lower extremities.  The Veteran was found to have peripheral neuropathy in the lower extremities without atrophy.  He was diagnosed with peripheral neuropathy confirmed by electro-diagnosis in lower extremities more likely than not of diabetic etiology.
VA treatment records include a December 2004 addendum which documents bilateral leg numbness and cramps.  A November 2007 report notes a history of a patient with diabetes mellitus with deterioration of symptoms with pain and numbness.

On VA diabetes mellitus examination in October 2009, right knee reflex was 1+ and right ankle reflex.  Right plantar flexion was normal.  Left knee reflex was 2+ and left ankle reflex was 2+ which was normal.

On VA peripheral nerves examination in November 2009, the Veteran presented with a history of no hospitalization or surgery.  Motor examination of the lower extremities revealed a muscle strength of 4 and an inability to heel or tiptoe.  Sensory examination of the upper extremities was normal.  The Veteran denied any pain, but vibration, light touch, and position sense was absent from the ankle down.  Reflex examination of the lower extremities revealed that left and right knee reflex was 1+ and left and right ankle reflex was 0.  Left and right plantar flexion was normal.  No muscle atrophy was present.  There was no abnormal muscle tone or bulk, no tremors, tics, or other abnormal movements; and no function of any joint was affected by the nerve disorder.  As far as gait and balance, he required the use of a one point cane for balance and ambulation.  It was noted that the Veteran retired in 2000 due to physical and psychiatric problems.  He was diagnosed with general peripheral neuropathy.  He was found to have nerve dysfunction with paralysis, neuritis, and neuralgia.  As far as daily activities, his disability had no effect on feeding, bathing, dressing, toileting and grooming; a mild effect on recreation; a moderate effect on chores, shopping, and traveling; and a severe effect on exercise.

Having reviewed the foregoing, the Board finds that disability ratings in excess of 10 percent are not warranted for the service-connected left and right lower extremities peripheral neuropathy prior to October 22, 2009.  The Veteran's disabilities were primarily manifested by numbness and pain in his bilateral lower extremities, mainly in his feet.  The June 2004 VA examination report revealed reflexes were slightly reduced, but motor examination, tone, and plantar grasp function was normal.  Sensation examination showed normal vibratory touch by monofilament test to be negative without objective evidence of decreased muscle strength or atrophy.  The position sense was normal as well in the lower extremities.  Essentially, there is no evidence of record that the Veteran suffers from anything more than sensory impairments due to his disabilities.  Accordingly, disability ratings in excess of 10 percent are not warranted for the Veteran's disabilities prior to October 22, 2009.

From October 22, 2009, to the present, the Board finds that the Veteran's bilateral disability is properly rated as 20 percent disabling.  On VA diabetes mellitus examination in October 2009, reflex examination of the left lower extremity was normal, while the right lower extremity was reduced.  On VA peripheral neuropathy examination in November 2009, sensory examination revealed that vibration, light touch, and position sense, was absent from the ankle down.  Reflex examination revealed right knee reflex was 1+ and the left and right ankle reflex was 0.  He requires the use of a cane for balance and ambulation and nerve dysfunction with paralysis, neuritis, and neuralgia was found.  However, there was no muscle atrophy and left and right plantar flexion was normal.  The lack of muscle atrophy coupled with the relatively minimal loss of function of the lower extremities (due peripheral neuropathy) is significant.  Specifically, even considering his subjective complaints of pain and loss of function, the Board finds that the totality of the objective medical evidence fails to show that the Veteran's lower extremity disabilities are manifested by moderately severe incomplete paralysis or severe incomplete paralysis.  Disability ratings in excess of 20 percent are not warranted for the Veteran's disabilities from October 22, 2009, to the present.

The Board has also considered whether higher ratings may be assigned for the Veteran's disabilities under any other diagnostic code during both of the identified times periods.  In this regard, Diagnostic Code 8521 (external popliteal nerve), 8524 (internal popliteal nerve), and Diagnostic Code 8526 (anterior crural nerve), also provide a 10 percent rating for mild incomplete paralysis, a 20 percent for moderate incomplete paralysis and a 30 percent rating for severe incomplete paralysis.  Diagnostic Codes 8527 (internal saphenous nerve), 8528 (obturator nerve), and 8529 (external cutaneous nerve of thigh), do not provide for a rating in excess of 10 percent.  As the Board finds that the Veteran's disabilities were of mild severity prior to October 22, 2009, and were moderate thereafter, higher ratings would not be warranted under these diagnostic codes.  Diagnostic Codes 8522 (musculocutaneous nerve), 8523 (anterior tibial nerve), and 8525 (posterior tibial nerve) provide for a maximum 30 percent rating for complete paralysis of the nerve.  However, the evidence in this case does not indicate that the Veteran had any impairment of these nerves in his bilateral lower extremities.  Thus, ratings higher than 20 percent are not warranted under these diagnostic codes from October 22, 2009, to the present.  Thus, consideration of these diagnostic codes would be of no benefit to the Veteran during either period on appeal.

C.  Additional Considerations

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. psychiatric symptomatology including memory loss and depression, and neurological symptomatology including numbness and tingling in the upper and lower extremities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's PTSD and peripheral neuropathy disabilities of the upper and lower extremities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  

The criteria provide for higher ratings which have accordingly been assigned for the Veteran's PTSD and peripheral neuropathy of the upper extremities prior to and since October 22, 2009.  With regard to higher ratings for peripheral neuropathy of the lower extremities prior to and since October 22, 2009, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's psychiatric and neurological disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that an initial rating of 50 percent for PTSD is warranted.  With regard to peripheral neuropathy of the upper extremities, entitlement to an initial higher rating of 20 percent for each upper extremity prior to October 22, 2009, and a higher rating of 40 percent for the right upper extremity and 30 percent for the left upper extremity are warranted.  With regard to peripheral neuropathy of the lower extremities, the Veteran's claims for initial ratings in excess of 10 percent prior to October 22, 2009, and in excess of 20 percent since October 22, 2009, must be denied.  Since the preponderance of the evidence is against the claims for a rating in excess of 30 percent for PTSD since October 22, 2009 and for initial increased ratings for peripheral neuropathy of the lower extremities, the benefit of the doubt doctrine is not for application with regard to these claims.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


























(CONTINUED NEXT PAGE)


ORDER

An initial rating of 50 percent for PTSD is granted.

An initial rating of 20 percent, but no higher, for left upper extremity peripheral neuropathy prior to October 22, 2009, is granted.

A rating of 30 percent, but no higher, for left upper extremity peripheral neuropathy from October 22, 2009, to the present, is granted.

An initial rating of 20 percent, but no higher, for right upper extremity peripheral neuropathy prior to October 22, 2009, is granted.

A rating of 40 percent, but no higher, for right upper extremity radiculopathy, from October 22, 2009, to the present, is granted.

An initial rating in excess of 10 percent for the peripheral of the left lower extremity, prior to October 22, 2009, is denied.

A rating in excess of 20 percent, for peripheral neuropathy of the left lower extremity, from October 22, 2009, to the present, is denied.
 
An initial rating in excess of 10 percent for the peripheral of the right lower extremity, prior to October 22, 2009, is denied.

A rating in excess of 20 percent, for peripheral neuropathy of the right lower extremity, from October 22, 2009, to the present, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


